HOLMES, Circuit Judge.
Appellant was convicted and sentenced in 1936 to a total of 23 years in Leavenworth Penitentiary under four counts of an indictment charging violations of the counterfeit money statute and the conspiracy statute. This appeal is from an order denying his motion to vacate the judgment.
At his trial in 1936 appellant was represented by counsel of his own choice, but since that time he has represented himself. He unsuccessfully prosecuted a mandamus proceeding against the trial judge through this court and to the Supreme Court; he also, without avail, contested the validity of his detention in habeas corpus proceedings in the Ninth Circuit Court of Appeals and in the Supreme Court. Moreover, in 1939, 1942, and 1943 he presented successive motions to vacate the judgment, and in each instance the motion was denied. This appeal is from an order dismissing the third motion. In each instance the motion was dismissed on the ground that the judgment had become final and the court had no jurisdiction to proceed further therein.
We may pass without mention the numerous procedural irregularities, for we have looked to the merits of the appeal and can find nothing in the record to warrant a reversal. The basis of the motion is that there was no evidence to support his conviction on the first and third counts of the indictment. Appellant did not, by motion for a directed verdict, question the sufficiency of the evidence at the trial, wherein he was represented by counsel; and the trial judge, of his own motion, apparently did not see fit to direct a verdict on any count. No motion for a new trial was made, and no bill of exceptions was taken. No stenographic record of the evidence was made, so no transcript of the testimony of the witnesses is before us. In these circumstances, it does not appear that the appellant was entitled to the relief sought.
Affirmed.